Citation Nr: 1517574	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  05-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hands, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or Raynaud's phenomenon. 

2.  Entitlement to a rating in excess of 10 percent for squamous cell carcinoma of the right tonsil, from October 1, 2003 to June 3, 2005.

3.  Entitlement to a compensable rating for squamous cell carcinoma of the right tonsil, since June 4, 2005.

4.  Entitlement to a rating in excess of 10 percent for a painful surgical scar associated with squamous cell carcinoma of the right tonsil. 

5.  Entitlement to a rating in excess of 10 percent for disfigurement caused by a surgical scar associated with squamous cell carcinoma of the right tonsil. 

6.  Entitlement to an effective date earlier than September 15, 2003 for the grant of special monthly compensation (SMC) on the basis of being housebound.
7.  Entitlement to an effective date earlier than April 25, 2008, for the award of a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to an effective date earlier than September 15, 2003 for the award of Dependents' Education Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case has a complicated procedural history:  With respect to the Veteran's service connection claim for arthritis of the bilateral hands, this claim was initially denied in a December 2012 BVA decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued a Joint Motion for Remand (JMR).  The Court vacated the Board's decision in December 2012 and remanded the case for readjudication.  

In June 2014, the Board denied increased ratings for the Veteran's service-connected Raynaud's phenomenon.  The Veteran's service connection claims for arthritis of the bilateral hands and for a disability manifested by dizziness were remanded for further development.  Additional increased rating claims for squamous cell carcinoma of the right tonsil, a surgical scar associated with squamous cell carcinoma of the right tonsil and for special monthly compensation based on housebound criteria were remanded for issuance of a statement of the case. 

In December 2014, the RO granted service connection for dizziness.  Because he has not appealed the rating or effective date assigned, no claim regarding this disability is in appellate status at this time.  Additionally, the RO issued a November 2014 statement of the case pertaining to the Veteran's increased ratings for squamous cell carcinoma of the right tonsil, pain caused by a surgical scar, disfigurement caused by a surgical scar and for entitlement to an earlier effective date for special monthly compensation based on the housebound criteria.  The Veteran subsequently submitted a substantive appeal and perfected those issues to the Board. 

With respect to the Veteran's earlier effective date claims for TDIU and DEA listed on the title page on this decision, the Board notes that the Veteran perfected appeals with respect to these two issues in January 2012.  It is unclear why they were not addressed in a subsequent December 2012 Board decision, an October 2013 CAVC JMR or a June 2014 Board decision.  The Board will address these perfected issues in this decision. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Arthritis of the bilateral hands was not shown during active duty, was not diagnosed for many years post-service, and the evidence fails to establish an etiological relationship between the Veteran's arthritis of the bilateral hands and his active service or to his service-connected PTSD and/or Raynaud's phenomenon. 
 
2.  For the entire period on appeal (since October 1, 2003) the Veteran's residuals of squamous cell carcinoma of the right tonsil is manifested, at its greatest severity, by hoarseness with inflammation of the cords or mucous membrane; chronic laryngitis with hoarseness with thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes on biopsy has not been demonstrated. 

3.  The Veteran has one linear scar on the right side of his neck that is painful. It is not unstable.

4.  The Veteran' surgical scar associated with squamous cell carcinoma of the right tonsil has two characteristics of disfigurement; disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one or more features or paired set of features, or four or five characteristics of disfigurement have not been demonstrated. 

5.  As of December 13, 2002 the Veteran was service-connected with a 100 percent service-connected disability plus additional, separate and distinct, service-connected disabilities independently ratable at 60 percent.

6.  As of September 15, 2003 the Veteran was unemployable due to his service-connected PTSD.

7.  The Veteran has been found to be permanently and totally disabled as of September 15, 2003, thus an earlier effective date for the grant of entitlement to DEA benefits under Chapter 35 is precluded by law. 


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral hands was not incurred in or aggravated by service, nor is it proximately due to or the result of his service-connected PTSD and/or Raynaud's phenomenon.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  From October 1, 2003 to June 3, 2005, the criteria for a disability rating higher than 10 percent for squamous cell carcinoma of the right tonsil are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes (DCs) 6819-6516 (2014).

3.  Since June 4, 2005, a rating of 10 percent, but no higher, is warranted for squamous cell carcinoma of the right tonsil.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, DCs 6819-6516 (2014).

4.  The criteria for a rating greater than 10 percent for a painful surgical scar associated with squamous cell carcinoma of the right tonsil are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7804 (2002) (2014).

5.  A rating of 30 percent, but no higher, is warranted for disfigurement caused by a surgical scar associated with squamous cell carcinoma of the right tonsil.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7800 (2002) (2014).

6.  The criteria for an effective date of December 13, 2002, but no earlier, for the grant of SMC at the housebound rate have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).

7.  The criteria for an effective date of September 15, 2003, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2014).

8.  The criteria for an effective date prior to September 15, 2003, for the grant of DEA benefits have not been met.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 4.15, 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A highly important salient point must be made regarding this case, as a whole:  The Veteran is already rated at 100 percent disabled for his service connected physical disabilities, and has been for more than twelve years.  See rating action of October 2013.  

In light of this fact, the Board sees little cogent need for more development (beyond the extensive development already undertaken by the VA in this case) of this case, in light of these facts.  The Board understands the complexity of successfully evaluating this Veteran in light of his many service and nonservice-connected disabilities, injuries, his claims, other problems, and recent Court determinations.  In order to provide some finality to the Veteran's case, the Board will address all of the Veteran's claims below in a sincere effort to resolve this case.

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for arthritis of the bilateral hands, to include as secondary to service-connected PTSD and/or Raynaud's phenomenon.   

A December 2014 VA examination and opinion address these questions.  The December 2014 VA examiner opined that the Veteran's osteoarthritis in both hands was less likely than not incurred in or caused by the claimed in-service injury, event or illness or aggravated beyond its natural progression by PTSD, Raynaud's or medication taken for treatment of a service-connected disability.  

The VA examiner noted that osteoarthritis can damage any joint in the body, but the disorder most commonly affects joints in the hands, knees, hips, and spine.  She stated that a review of the literature shows that chronic, recurrent cases of Raynaud's phenomenon can result in atrophy of the skin, subcutaneous tissues, and muscle and in rare cases it can cause ulceration and ischemic gangrene but there is no evidence to suggest that Raynaud's causes or aggravates osteoarthritis.  The VA examiner additionally noted that there is no evidence to suggest that PTSD or any medication will cause or aggravated osteoarthritis.  There are no contradictory medical opinions of record. 

The Board finds that the VA opinions are adequate for evaluation purposes.  Significantly, the VA examiner considered the Veteran's history and provides sufficient rationale for the opinions stated.  These opinions provide evidence against this claim, making it less than likely such a connection exists.  

The Board has also considered the statements made by the Veteran relating his arthritis of the bilateral hands to his service-connected PTSD and/or Raynaud's phenomenon.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of arthritis of the bilateral hands, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for arthritis of the bilateral hands, as secondary to service-connected PTSD and/or Raynaud's phenomenon.  

The Board also considers the theory of entitlement to service connection for arthritis of the bilateral hands, on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to arthritis.  A November 1969 separation examination reflected a normal clinical evaluation of his upper extremities. 

Next, post-service evidence does not reflect complaints of arthritis of the left hand until October 2002.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  38 C.F.R. § 3.309(a) (2014).

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, VA records do not show treatment for arthritis of the hands until October 2002. The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience arthritis of the hands for many years after service.  This period without a diagnosis of arthritis weighs against the claim.  

Moreover, importantly, although he filed service connection claims for a cut of the left hand, exposure to Agent Orange, an ear condition, and a cut over the right eye in February 1980 (clearly indicating that the Veteran did know how to file a claim); it was not until 2006 that he initially filed a claim for arthritis of the hands.  This suggests that the Veteran himself, at one point, did not believe this condition was related to service. 

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his bilateral arthritis of the hands at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1980 but did not initially file a claim for this problem until 2006.

Had the Veteran been experiencing arthritis of his hands at that time, or problems the Board could now indicate were the start of this problem, there seems to be no reason why the Veteran would not have also filed a compensation claim for his bilateral hand arthritis at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that he did not have bilateral hand arthritis at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of bilateral hand arthritis since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of bilateral hand arthritis, is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The evidence does not indicate that the problem the Veteran has today is connected to service.  A medical opinion was obtained with respect to his bilateral hand arthritis.  As noted above, after reviewing the evidence of record, a December 2014 VA examiner opined that it was less likely as not that the Veteran's bilateral hand arthritis was incurred in or caused by service.  She noted that some risk factors for hand arthritis include: genetics, older age, and professions requiring a person to work with their hands, such as in manufacturing or construction since the more a person uses his hands, the more wear and tear is placed on the joints and cartilage that supports them.  She stated that it is at least as likely as not that the Veteran's osteoarthritis of the hands is due to his advancing age and not to any claimed in-service injury, event, or illness.  There are no other medical opinions of records. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his bilateral hand arthritis, or between this disability and his service-connected PTSD and/or Raynaud's phenomenon.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of bilateral hand arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In an August 2013 rating decision, the RO granted service connection for squamous cell carcinoma of the right tonsil associated with herbicide exposure and assigned a 100 percent evaluation effective December 13, 2002.  An evaluation of 10 percent was assigned from October 1, 2003, with a noncompensable rating assigned from June 4, 2005.  The Veteran claims the current ratings do not accurately reflect his condition during those time periods.

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues for beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, and then six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, DC 6819.

Benign neoplasms of any unspecified part of the respiratory system are rated using an appropriate respiratory analogy.  38 C.F.R. § 4.97, DC 6820.

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  38 C.F.R. § 4.97, DC 6516.

After a review of all of the evidence, the Board finds that a 10 percent rating is warranted for the entire period of this appeal (since October 1, 2003).  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO for the 10 percent disability rating and then noncompensable rating subsequently assigned.  The Board finds that the evidence shows the Veteran continued to suffer from hoarseness.  See November 2007 VA treatment record.  The Board finds that a 10 percent rating is warranted for the service-connected squamous cell carcinoma of the right tonsil for the entire period on appeal, since October 1, 2003.  

Nevertheless, the evidence of record does not reflect recurrence of the Veteran's squamous cell carcinoma of the right tonsil (see December 2005 VA treatment record) or chronic laryngitis with hoarseness with thickening or nodules of the cords, polyps, submucous infiltration, or premalignant changes on biopsy.  As such, a rating a 30 percent is not warranted at any point during the appellate period.  The medical evidence is clear on this point.  

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected squamous cell carcinoma of the right tonsil.  However, the evidence of record, as compared to the rating criteria, does not warrant a rating in excess of 10 percent during the period on appeal (since October 1, 2003).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Painful Surgical Scar Associated with Squamous Cell Carcinoma

In evaluating skin and scar residuals, the Board notes that the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  VA recently amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).

The Veteran was granted service connection for a painful scar associated with squamous cell carcinoma of the right tonsil (under Diagnostic Code 7804) with an effective date of December 13, 2002, in an October 2013 rating decision.  He subsequently appealed the rating assigned.  The question on appeal is whether the Veteran is entitled to a rating in excess of 10 percent for his painful surgical scar. 

Under the regulations in effect prior to 2008, the Board notes that the Veteran is receiving the maximum rating allowable under DC 7804.  The evidence of record reflects that the Veteran had squamous cell cancer of the right tonsil and underwent a right radical neck dissection in December 2002.  A September 2013 VA examination was completed and reflected a scar, that is very faint and has a clean well healed incision.  The VA examiner noted that it is 6 centimeters long by 0.1 centimeters wide.  It was noted that there are no scars of the head, face, or neck that are both painful and unstable and no scars of the head, face, or neck which are due to burns.  As there is no evidence that the scar is unstable, there is no basis for a separate compensable rating under DC 7803.  Separate ratings under DC 7801 or 7802 are not warranted as those diagnostic codes pertained to scars not located on the head, face, or neck.  The Veteran's scar is on his neck.  There is no evidence that the scar causes limitation of motion.  A higher and/or separate compensable rating under DC 7805 is not applicable.  The Veteran is separately rated under DC 7800 for the same scar, an increased rating under that diagnostic code is discussed below.

Based on this evidence the Veteran is not entitled to a rating in excess of 10 percent for his scar under the pre-2008 amended regulations. 

Pursuant to the rating schedule now in effect, under diagnostic code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. Id. at Note (3).

As noted above, the Veteran underwent a skin examination in September 2013.  The VA examiner noted 1 scar which the Veteran reported has a constant dull ache along the incision.  The VA examiner specifically noted that the Veteran did not have any scars of the head, face or neck that are unstable or have frequent loss of covering of the skin over the scar.  It was also noted that the scar was not both painful and unstable and the scar was not due to a burn.  The VA examiner noted that the scar was 6 cm long by 0.1 cm wide.  As previously noted the Veteran is already separately rated under DC 7800 for his scar. 

The Board is again sympathetic to the Veteran's position that a higher rating is warranted for his service-connected pain caused by a surgical scar associated with squamous cell carcinoma of the right tonsil.  However, the evidence of record, as compared to the rating criteria, does not warrant a rating in excess of 10 percent during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disfigurement Caused by a Surgical Scar

The Veteran's service-connected disfigurement caused by a surgical scar associated with squamous cell carcinoma of the right tonsil is currently rated as 10 percent disabling under DC 7800.

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissues missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.

The criteria for evaluation of scars were amended effective October 23, 2008, during the pendency of this appeal.  While the criteria under DC 7800 were not changed, DC 7800 now additionally encompasses burn scars of the head, face or neck, in addition to scars of the head, face or neck.  Also there are two additional notes under DC 7800.  Note (4) states to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.). For example, a 10 percent evaluation may be assigned for a superficial scar which is unstable or painful. 38 C.F.R. § 4.118, Code 7804.

Note (5):  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118.

At a September 2013 VA scars examination the Veteran was diagnosed with a scar from a right radical neck dissection for squamous cell cancer right tonsil.  Upon physical examination it was noted that the Veteran did not have any scars with frequent loss of covering of the skin over the scar.  It was also noted that there were no scars of the head, face, or neck that were both painful and unstable.  Also no scars of the head, face, or neck due to burns were noted.  The length and width of the scar/disfigurement was noted to be 6 cm long by 0.1cm wide cm. The VA examiner noted that there is elevation, depression, adherence to the underlying tissue, or missing underlying soft tissue.  A hypo or hyperpigmented area of 2 cm squared was noted.  Slight asymmetry at the right neck was noted.  The VA examiner stated that the Veteran's scar did not result in limitation of motion.  It was noted that the Veteran had no sensory sensation to the soft or sharp at the entire right neck.  

The results of the September 2013 VA scar examination reflect two characteristics of disfigurement.  First, the VA examiner positively noted that the Veteran's scar was elevated or depressed on palpation.  The VA examiner also positively noted that the Veteran's scar had adherence to underlying tissue.  As such, the evidence reflects that the Veteran at most has 2 characteristics of disfigurement and the criteria for a 30 percent rating have been met. 

As four or five characteristics of disfigurement have not been demonstrated, nor have visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features have been shown, a rating in excess of 30 percent is not warranted.

Other Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



III. Earlier Effective Date

Special Monthly Compensation

SMC at the 'housebound' rate is payable when a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating) or 4.30 (temporary total convalescence rating).  Also, a TDIU meets the criterion only if assigned for a single disability.  Buie v. Shinseki, 24 Vet. App. 242 (2011).

SMC is also payable where a veteran has a service-connected disability that renders him so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Entitlement to SMC for aid and attendance has not been adjudicated by the RO; it is accordingly not an issue before the Board.  

The Veteran is not shown to have been permanently housebound by reason of service-connected disability or disabilities prior to September 15, 2003. Accordingly, SMC at the housebound rate is not warranted unless the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities rated at 60 percent of more.

The Veteran has been rated at 100 percent for squamous cell carcinoma of the right tonsil since December 13, 2002.  Pursuant to this decision the Veteran has now been awarded a 30 percent rating for disfigurement caused by a surgical scar associated with squamous cell carcinoma of the right tonsil (DC 7800), since December 13, 2002.  When combined with other disabilities he was service-connected for as of December 13, 2002 (Raynaud's phenomenon 20 percent disabling, scar of right eye 10 percent disabling, and painful surgical scar associated with squamous cell carcinoma 10 percent disabling), under the combined ratings table found at 38 C.F.R. § 4.25 the Veteran had additional service-connected disabilities rated at 60 percent beginning on December 13, 2002.  

As such, the Board will grant an earlier effective date of December 13, 2002 for entitlement to SMC at the housebound rate.

TDIU

In a June 2011 rating decision the RO granted TDIU effective April 25, 2008.  The Veteran contends he is entitled to an earlier effective date.  
	
VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran meets the schedular criteria for TDIU.  The Veteran has been rated at 100 percent for PTSD effective September 15, 2003.  See May 2013 rating decision.  The rating criteria for mental disabilities state that a 100 percent disability rating is warranted for total occupational and social impairment.  The Board has considered that the Veteran was rated at 100 percent for squamous cell carcinoma of the right tonsil since December 13, 2002 however, the Board notes nothing in the record that reflects the Veteran was unemployable because of that particular service-connected disability.

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

The Board recognizes the fact that the Veteran is currently in receipt of a 100 percent disability rating on a schedular basis for his PTSD; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6- 99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The problems of continuing to address claims when the Veteran is at 100% for many years, and the delays they cause in this and other Veterans cases, it clear from this record above.  In this regard, the Board apologies for the delays in the full adjudication of this case.  

In light of the recent court cases and to avoid further litigation, the Board will grant an earlier effective date of September 15, 2003 for TDIU based on the Veteran's service-connected PTSD. 

DEA Benefits

Essentially, the Veteran contends that he should have an effective date earlier than September 15, 2003, for eligibility for DEA under 38 U.S.C. Chapter 35.

For the purposes of DEA under 38 U.S.C. Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2014).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty. Id.

After reviewing the record, the Board finds that the Veteran did not meet the criteria for a TDIU prior to September 15, 2003; therefore, the assignment of an effective date prior to September 15, 2003, is not warranted.  Since eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of permanent total disability in this case, the effective date of such eligibility cannot precede September 15, 2003.

As noted above, the Board grants TDIU effective September 15, 2003.  This determination is being made as a direct consequence of the award of a 100 schedular rating for the Veteran's service-connected PTSD effective September 15, 2003.  The claim for an earlier effective date for the award of DEA must be denied.  

Eligibility for DEA under 38 U.S.C. Chapter 35 is, effectively, derived from and cannot precede that date (September 15, 2003 is the date determined to be when the Veteran because totally occupationally and socially impaired, the effective date of his PTSD has not been challenged). The law is dispositive of the issue; and, therefore, the appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  With respect to the Veteran's arthritis claim an RO letter dated in August 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

With respect to the Veteran's increased rating claims and earlier effective dates, these claims arise from his disagreement with the initial ratings and effective dates assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and private records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded an examination for his service connection claim in December 2014 (arthritis).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2014 VA examiner considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claim for arthritis has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his squamous cell carcinoma and scar increased rating claims, the Veteran was afforded an examination in August 2013 (squamous cell carcinoma) and in September 2013 (scars).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's squamous cell or scars since the most recent VA examinations.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in June 2014.  All those actions were accomplished, and there has been substantial compliance with the June 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for arthritis of the bilateral hands, to include as secondary to service-connected PTSD and/or Raynaud's phenomenon, is denied. 

From October 1, 2003 to June 3, 2005, a rating in excess of 10 percent for squamous cell carcinoma of the right tonsil is denied.

Since June 4, 2005, a 10 percent rating, but no higher for squamous cell carcinoma of the right tonsil is granted. 

A rating in excess of 10 percent for a painful surgical scar associated with squamous cell carcinoma of the right tonsil is denied. 

A rating of 30 percent, but no higher for disfigurement caused by a surgical scar associated with squamous cell carcinoma of the right tonsil, is granted.  

Entitlement to an effective date of December 13, 2002, for SMC based on housebound status, is granted.

Entitlement to an effective date of September 15, 2003, for the award of TDIU, is granted.

An effective date prior to September 15, 2003, for the grant of DEA benefits, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


